Name: Political and Security Committee Decision EUSEC/2/2008 of 24Ã June 2008 on the appointment of the Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo)
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  personnel management and staff remuneration;  defence;  politics and public safety;  European construction
 Date Published: 2008-06-28

 28.6.2008 EN Official Journal of the European Union L 168/41 POLITICAL AND SECURITY COMMITTEE DECISION EUSEC/2/2008 of 24 June 2008 on the appointment of the Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (2008/490/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 25, third paragraph thereof, Having regard to Council Joint Action 2007/406/CFSP of 12 June 2007 on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (1), and in particular Article 8 thereof, Whereas: (1) On 1 March 2008 Michel SIDO was appointed Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo). (2) On 23 June 2008 Michel SIDO presented his resignation as Head of Mission. (3) The Secretary General/High Representative has proposed the appointment of Jean-Paul MICHEL as the new Head of Mission for EUSEC RD Congo, HAS DECIDED AS FOLLOWS: Article 1 Jean-Paul MICHEL is hereby appointed Head of Mission for EUSEC RD Congo. Article 2 This Decision shall take effect on 1 July 2008. Done at Brussels, 24 June 2008. For the Political and Security Committee The President M. IPAVIC (1) OJ L 151, 13.6.2007, p. 52.